Judgment, Supreme Court, New York County (William Wetzel, J.), rendered May 23, 2001, convicting defendant, after a jury trial, of rape in the first degree (five counts), sodomy in the first degree (two counts), robbery in the first degree (three counts), burglary in the first degree (three counts), burglary in the second degree, robbery in the third degree and sexual abuse in the first degree (two counts), and sentencing him, as a second felony offender, to an aggregate term of 275 years, unanimously affirmed.
The court properly exercised its discretion when it inquired whether the jury, after deliberating for six hours, had agreed upon a verdict as to any of the multiple counts submitted, and when it then accepted a partial verdict (see People v Mendez, 221 AD2d 162, 163 [1995], lv denied 87 NY2d 923 [1996]). There was nothing coercive or prejudicial about the court’s actions (see Bordas v Walker, 2000 WL 1867915, 2000 US Dist LEXIS 18324 [SD NY, Dec. 20, 2000]). Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, EJ., Mazzarelli, Andrias, Sullivan and Marlow, JJ.